Citation Nr: 0720763	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue 
syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1992, including service in the Southwest Asia Theater 
of Operations during the Persian Gulf War..

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas that denied service connection for PTSD and chronic 
fatigue syndrome.  The veteran perfected a timely appeal of 
these determinations to the Board. 

In February 2007, the veteran testified in a hearing before 
the undersigned Veterans Law Judge at the local regional 
office.  At the hearing, the record was held open for 60 days 
in order to afford the RO additional time to associate 
relevant VA medical records with the veteran's claims file.  
The veteran waived RO consideration of the additional 
records, and soon thereafter additional VA medical records 
were associated with the veteran's claims file.  These 
records will be considered when evaluating the veteran's 
claims.


FINDINGS OF FACT

1.  The weight of the medical evidence is against a showing 
that the veteran has PTSD.

2.  The medical evidence does not show that the veteran has 
chronic fatigue syndrome.




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), and 4.125(a) 
(2006).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in September and October 2003, and 
March 2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and he was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.



II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD or chronic 
fatigue syndrome.  

With respect to chronic fatigue syndrome, the record 
indicates that the veteran complained of feelings of 
tiredness, lack of motivation, and lack of interest in 
activities that formerly interested him.  In order to 
determine whether the veteran has chronic fatigue syndrome 
and if so, whether this condition is related to his service, 
the veteran was afforded a VA examination in September 2003.  
The examiner noted the veteran's symptoms and complaints.  
The examiner also indicated that the veteran had worked full 
time at the Post Office for the past 10 years without any 
significant time off for disease or disability.  The veteran 
reported that he was fully able to carry out the functions of 
his job.  Upon examination, the examiner found that the 
veteran met none of the ten criteria for a diagnosis of 
chronic fatigue syndrome.  No other diagnosis of chronic 
fatigue syndrome was found in the veteran's claims file, and 
the veteran was not noted to have had any incapacitating 
episodes, nor was he prescribed any medication for the 
condition.  The veteran was found to have a normal physical 
examination.  The examiner indicated that no chronic fatigue 
syndrome was found.

With respect to PTSD, the veteran's claims file indicates 
that the veteran has been seen by VA for treatment of PTSD.  
His file contains diagnoses of anxiety disorder, NOS, 
depressive disability, NOS, and PTSD.  In order to determine 
whether the veteran has PTSD and whether such condition is 
related to his service, the veteran was afforded two VA 
examinations, in May 2004 and September 2006.  The May 2004 
examiner indicated that he had reviewed the veteran's claims 
file in connection with the examination.  The veteran's 
personal, military, medical, and employment histories were 
noted for the record, and the veteran was found to be 
currently employed with the Post Office.  After examining the 
veteran, the examiner diagnosed the veteran with Anxiety 
Disorder, NOS, and Depressive Disorder, NOS.  Regarding his 
findings, the examiner stated that "I have not found strong 
and convincing evidence that [the veteran's] experiences and 
symptoms meet diagnostic criteria for Post-traumatic stress 
disorder."

The veteran was again examined in connection with his PTSD 
claim in September 2006.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination and report.  Again, the veteran's family, 
military, medical, and employment histories were detailed in 
the examination report.  After examination, the veteran was 
found to have Anxiety disorder, NOS and some features of 
post-traumatic stress disorder.  The examiner indicated that 
the veteran did not meet the full criteria for PTSD.  The 
examiner went on to explain that the veteran served in the 
Persian Gulf War and was exposed to a moderate level of war 
zone stress, primarily routine war zone stressors.  He was 
indicated to have some symptoms of PTSD, but the examiner 
concluded that the veteran did not meet the full criteria for 
a diagnosis of PTSD.  

In light of the foregoing, the Board must deny the veteran's 
claims.  The veteran has not been diagnosed with chronic 
fatigue syndrome.  And while the veteran's claims file 
contains treatment records noting diagnoses of PTSD, neither 
of the VA examiners (who examined the veteran and his claims 
file in connection with the claim) diagnosed the veteran with 
PTSD.  Conversely, they both determined that, while some 
symptoms were present, the veteran did not meet the full 
criteria for a diagnosis of PTSD.  These conclusions were 
reached after reviewing the veteran's claims file and 
examining the veteran.  

At this point, the Board notes, as indicated above, that the 
veteran's claims file does indicate that he has been 
diagnosed with PTSD.  The Board finds, however, that the 
opinion of the VA examiners, who examined both the veteran 
and his claims file, should carry the most weight in this 
case.  In this regard, the Board notes that the diagnoses of 
PTSD that appears in treatment notes do not appear to be 
based on a full review of the veteran's claims file, nor do 
they appear to be supported by any specific stressors.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).
  
The Board finds therefore that the veteran does not suffer 
from chronic fatigue syndrome and also finds that the weight 
of the evidence is against a finding that the veteran's 
suffers from clinical PTSD in accordance with the provisions 
of 38 C.F.R. § 4.125(a).  And without a current diagnosis, a 
claim for entitlement to service connection cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In so finding, the Board does not question the sincerity of 
the veteran's belief that he has chronic fatigue syndrome and 
PTSD due to his service.  Nor does the Board wish to in any 
way diminish the veteran's honored service in the Persian 
Gulf War.  The Board notes, however, that as a lay person, 
the veteran is not competent on his own to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   On these facts, service connection for chronic 
fatigue syndrome and PTSD must be denied


ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for chronic fatigue syndrome is 
denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


